DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a compound of Formula I, wherein M is In, R1 is absent, Y is absent, R2 is C3 alkyl, and TBG is maleimide, in the reply filed on 2/25/2022 is acknowledged.
Claims 1-44 are pending, of which claims 3-12, 15, 16, 21-23 and 40-42 are withdrawn from consideration at this time as being directed to non-elected species.  Claims 1, 2, 13, 14, 17-20 and 24-39, 43 and 44 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following reference directed to a non-elected species was found during the search for the elected species.  It should not be interpreted that a comprehensive search was performed for all non-elected species.

s 1, 2, 13, 14,17,19, 24, 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130).
Kobayashi teaches that SPECT is a powerful diagnostic method for visualizing in vivo the three-dimensional localization of molecules that have been labeled with γ-ray-emitting radioisotopes. In this study, we generated an scFv against Tnc (scFv-4F10) by combining the VH and VL domains of antibody 4F10. After evaluating its binding affinity, we labeled scFv-4F10 with 111In in a site-specific manner at its C-terminus via a chelating group.
Figure 2 shows a schematic representation of the preparation of scFv-4F10, introduction of the Cys-tail, conjugation with the DTPA group, and labeling with 111In. The chemical structure of the reagent used for conjugating scFv-4F10 with the chelating group, EMCS-Bz-DTPA, is also shown.

    PNG
    media_image1.png
    538
    763
    media_image1.png
    Greyscale


With regard to claims 24 and 25, sodium buffers are taught (page 9125). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, 14,17-19, 24-26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130).
111In in a site-specific manner at its C-terminus via a chelating group.
Figure 2 shows a schematic representation of the preparation of scFv-4F10, introduction of the Cys-tail, conjugation with the DTPA group, and labeling with 111In. The chemical structure of the reagent used for conjugating scFv-4F10 with the chelating group, EMCS-Bz-DTPA, is also shown.

    PNG
    media_image1.png
    538
    763
    media_image1.png
    Greyscale

The chelating group EMCS-Bz-DTPA is within the scope of the instant claims such that R1 is absent, Y is absent, R2 is C3 alkyl, and TBG is maleimide.
IIIIn metal complex of EMCS-Bz-DTPA in view of Kobayashi.  While Kobaoyashi provides a conjugate of EMCS-Bz-DTPA prior to chelating the metal ion, however it would have been obvious to modify the order of addition of the metal ion prior to conjugation with the expectation of providing a stable metal complex.  See MPEP 2144.04 directed to changes in sequence of adding ingredients.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
With regard to variable R2, it would have been further obvious to optimize the alkyl chain length, as a means of providing homologous compounds with the expectation of similar function.  See MPEP 2144.09. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
With regard to claims 24 and 25, sodium buffers are taught (page 9125). 
With regard to claim 26, a recitation of the intended use (binding thiol of endogenous or exogenous albumin) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 2, 13, 14, 17-20, 24-26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130) in view of Lehmann et al. (US 2012/0064002).
The rejection over claims 1, 2, 13, 14 and 17-19 as being unpatentable over Kobayashi is applied as above.
With regard to claim 20, Kobayashi does not specifically recite an enantiomer-pure DTPA derivative.
Lehmann teaches that MX-DTPA derivatives, in which the comparatively small methyl substituent (8-position) had been introduced enantioselectively, with suitable configuration exhibits, surprisingly enough, a considerably higher thermodynamic stability in vitro that the diastereomer mixture (IV) (see below).

    PNG
    media_image2.png
    424
    364
    media_image2.png
    Greyscale

It was shown that in comparison, compounds Va and Vb according to the invention have considerably better complexing properties.  Moreover, the compounds according to the invention show a good relaxivity and good water solubility, such that they are suitable as pharmaceutical agents especially for radiodiagnosis and NMR diagnosis as well as radiotherapy (paragraph 0017-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to resolve the enantiomer of EMCS-Bz-DTPA and derivatives thereof when the teaching of Kobayashi is taken in view of Lehmann.  Each of Kobayashi and Lehmann are directed to DTPA derivatives for radionuclide complexation.  One would have been motivated to do so, with a reasonable expectation of success, because Lehmann teaches enantiomer resolution and determination of improved stability.  

s 1, 2, 13, 14,17-19, 24-26 and 27-39, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Anal. Chem., 2011, 83, p. 9123–9130) in view of Kratz (US 2015/0023912).
Kobayashi teaches that SPECT is a powerful diagnostic method for visualizing in vivo the three-dimensional localization of molecules that have been labeled with γ-ray-emitting radioisotopes. In this study, we generated an scFv against Tnc (scFv-4F10) by combining the VH and VL domains of antibody 4F10. After evaluating its binding affinity, we labeled scFv-4F10 with 111In in a site-specific manner at its C-terminus via a chelating group.
Figure 2 shows a schematic representation of the preparation of scFv-4F10, introduction of the Cys-tail, conjugation with the DTPA group, and labeling with 111In. The chemical structure of the reagent used for conjugating scFv-4F10 with the chelating group, EMCS-Bz-DTPA, is also shown.

    PNG
    media_image1.png
    538
    763
    media_image1.png
    Greyscale


Kobayashi does not teach administration of the maleimide bearing chelate for administration in order to bind the Cys-34 position of circulating albumin and accumulation in solid tumors due to passive targeting.
Kratz teaches improving the selectivity of low-molecular weight drugs and thus to increase the concentration of the active agent in the desired tissue, while the concentration of the same is decreased in healthy tissues in order to reduce side-effects. 
Carriers, such as for example albumin or its drug conjugates exhibit a markedly long half-life in the systemic circulation of up to 19 days. Because of an elevated permeability of vessel walls of for example malignant, infected or inflamed tissue for macromolecules, the carrier, such as for example serum albumin accumulates in the target tissue. Accordingly, such albumin-based drug delivery systems represent a promising approach to a more specific and tolerable treatment of such target tissues. 
[0005] In this context, prodrugs have specifically been presented which bind in situ to e.g. human serum albumin and show improved properties in contrast to the drug alone. In addition, antibodies, peptides or synthetic polymers have been investigated as drug carriers for the development of prodrugs. 
Exemplary albumin binding prodrugs include: 

    PNG
    media_image3.png
    228
    301
    media_image3.png
    Greyscale
.
A composition comprising a combination of at least two different albumin-based drug delivery systems, wherein at least one of said at least two different albumin-based drug delivery systems is selected from albumin-binding prodrugs, albumin drug conjugates, albumin peptide conjugates, albumin fusion proteins, albumin-binding peptide conjugates, albumin drug nanoparticles, and albumin-based antibody constructs is claimed.  A drug may be a radioactive substance.  The albumin-binding group(s) bind in situ to cysteine-34 of albumin.
term "albumin-binding group" as used herein is not specifically restricted and relates to any functional group which is capable of binding to albumin by any mechanism, such as covalent and non-covalent binding. According to the present invention, the term "albumin-binding group" may include any protein-binding group which is inter alia or exclusively capable of binding to albumin, a fragment or a derivative thereof. For example, the albumin-binding group may be a chemical group capable of binding to an amino, a hydroxy or a thiol group of albumin. Preferred examples of an albumin-binding group according to the present invention are a maleimide group, a halogenacetamide group, a halogenacetate group, a pyridylthio group, a vinylcarbonyl group, an aziridin group, a disulfide group, a substituted or 
In Example 1: Evaluation of the antitumor-efficacy of a combination of two albumin-binding prodrugs.  The antitumor efficacy of a combination of the 6-maleimidocaproyl(hydrazone) derivative of doxorubicin (DOXO-EMCH) and an albumin-binding prodrug of methotrexate, AW054 (see FIGS. 1A and B), that is cleaved by two proteases that are over-expressed in solid tumors, cathepsin B and plasmin was evaluated in the MiaPaCa-2 pancreatic carcinoma xenograft model.  The 6-maleimidocaproyl(hydrazone) derivative of doxorubicin (DOXO-EMCH) (FIG. 1A) is an albumin-binding prodrug of doxorubicin that binds rapidly to the cysteine-34 position of circulating albumin after administration and is taken up by solid tumors. Following tumor uptake, doxorubicin is cleaved in the acidic environment of tumor tissue, either extra- or intracellularly. DOXO-EMCH has an maximum tolerated dose (MTD) of 3.times.24 mg/kg doxorubicin equivalents in nude mice and has shown superior efficacy over free doxorubicin in several xenograft and orthotopic tumor models AW054, i.e. EMC-D-Ala-Phe-Lys-Lys(.gamma.-MTX)-OH (EMC=6-maleimidocaproic acid), rapidly binds to the cysteine-34 position of circulating albumin after administration to form a conjugate which is stable in human plasma. Due to two lysine residues it can be cleaved by cathepsin B and plasmin, two enzymes which are found in high levels in solid tumors. After binding to endogenous albumin, AW054 accumulates in tumor tissue and tumor cells where a methotrexate-lysine derivative is released either extra- or intracellularly by plasmin and cathepsin B, respectively.
IIIIn metal complex of EMCS-Bz-DTPA in view of Kobayashi.  While Kobaoyashi provides a conjugate of EMCS-Bz-DTPA prior to chelating the metal ion, however it would have been obvious to modify the order of addition of the metal ion prior to conjugation with the expectation of providing a stable metal complex.  See MPEP 2144.04 directed to changes in sequence of adding ingredients.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
With regard to variable R2, it would have been further obvious to optimize the alkyl chain length, as a means of providing homologous compounds with the expectation of similar function.  See MPEP 2144.09. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
With regard to claims 24 and 25, sodium buffers are taught (page 9125). 
With regard to claim 26, a recitation of the intended use (binding thiol of endogenous or exogenous albumin) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claims 27-39, 42-44, it would have been further obvious to administer the maleimide bearing chelate in order to bind the Cys-34 position of circulating albumin and accumulation in solid tumors due to passive targeting for tumor detection and monitoring when the teaching of Kobayashi is taken in view of Kratz.  One would have been motivated to do so, with a reasonable expectation of success, because Kratz teaches that maleimide bearing prodrugs, including radioactive carriers, bind the Cys-34 position of albumin, which accumulate in cancer, as well as therapeutic monitoring.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618